                          IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                  STATESVILLE DIVISION
                         CIVIL ACTION NO. 5:20-CV-00157-KDB-DCK

        CURTIS EDWIN LEYSHON,

                Plaintiffs,

                v.                                                 ORDER

        MICHAEL DUNCAN,
        PAM BARLOW,
        B. CARLTON TERRY AND
        MATTHEW LEVCHUK,

                Defendants.



       THIS MATTER is before the Court on Plaintiff’s Motion for Recusal (Doc. No. 22). On

December 22, 2020, the Court granted Defendants’ motion to dismiss and dismissed Plaintiff’s

claims. The Court then denied Plaintiff’s Motion for Reconsideration on January 21, 2021. 1 Thus,

there is no further matter pending before the Court (and the time for any appeal has expired).

Accordingly, Plaintiff’s motion for recusal is DENIED as moot.

       SO ORDERED ADJUDGED AND DECREED.

                                  Signed: February 23, 2021
                          2021




1 Plaintiff correctly notes in the present motion that the Court mistakenly stated that his motion for
reconsideration was untimely filed; however, the motion was still properly decided on the alternate
substantive ground that there was no basis for reconsideration of the Court’s initial ruling.
                                                      1

      Case 5:20-cv-00157-KDB-DCK Document 23 Filed 02/23/21 Page 1 of 1
